NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                    VITALY SHIK,
                      Petitioner

                           v.

     MERIT SYSTEMS PROTECTION BOARD,
                   Respondent
             ______________________

                      2016-2102
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. NY-3443-16-0034-I-1.
                ______________________

               Decided: October 5, 2016
               ______________________

   VITALY SHIK, Commack, NY, pro se.

     LINDSEY SCHRECKENGOST, Office of the General Coun-
sel, Merit Systems Protection Board, Washington, DC, for
respondent. Also represented by BRYAN G. POLISUK.
                 ______________________

   Before O’MALLEY, BRYSON, and STOLL, Circuit Judges.
PER CURIAM.
2                                               SHIK   v. MSPB



     Vitaly Shik appeals a final decision of the Merit Sys-
tems Protection Board. Because the Board properly
dismissed Mr. Shik’s claims for lack of jurisdiction, we
affirm.
                       BACKGROUND
    Mr. Shik, a GS-13 Supervisory Mechanical Engineer
with the General Services Administration, was temporari-
ly promoted on January 13, 2013, to the GS-14 position of
Supervisory Commodity Management Specialist with a
term not to exceed 120 days. The temporary promotion
ended on May 13, 2013, upon which Mr. Shik returned to
the GS-13 position of Supervisory Mechanical Engineer.
    In 2015, Mr. Shik filed an appeal with the Board, al-
leging that he continued to perform duties of the GS-14
position following the termination of his temporary pro-
motion but was still being compensated at the GS-13
level. An administrative judge ordered Mr. Shik to show
cause that his appeal was within the Board’s jurisdiction.
In response, Mr. Shik argued a theory of constructive
demotion.
     The Board ultimately dismissed Mr. Shik’s appeal for
lack of jurisdiction. The Board found no evidence that
Mr. Shik was permanently promoted to the GS-14 posi-
tion and noted that “[t]he return of an employee to his
permanent position after a temporary promotion is not an
action appealable to the Board.” J.A. 3. The Board also
determined that Mr. Shik failed to nonfrivolously allege
that he suffered a constructive demotion because he did
not argue that his former position was actually reclassi-
fied upwards. Finally, the Board characterized Mr. Shik’s
claim that he was performing GS-14 duties while holding
a position classified at GS-13 as a classification issue that
lies outside the Board’s jurisdiction.
    Mr. Shik appealed to this court, and we have jurisdic-
tion under 28 U.S.C. § 1295(a)(9).
SHIK   v. MSPB                                             3



                        DISCUSSION
     We review decisions of the Board on a limited basis,
setting aside Board actions, findings, or conclusions only
if we find them to be “(1) arbitrary, capricious, an abuse of
discretion, or otherwise not in accordance with law;
(2) obtained without procedures required by law, rule, or
regulation having been followed; or (3) unsupported by
substantial evidence.” 5 U.S.C. § 7703(c). Whether the
Board had jurisdiction over Mr. Shik’s claims is a ques-
tion of law that this court reviews de novo. Whiteman v.
Dep’t of Transp., 688 F.3d 1336, 1340 (Fed. Cir. 2012).
Mr. Shik bears the burden of establishing the Board’s
jurisdiction by a preponderance of the evidence. Kahn v.
Dep’t of Justice, 528 F.3d 1336, 1341 (Fed. Cir. 2008).
    The Board’s jurisdiction is limited to those matters
over which it has been specifically granted jurisdiction by
a law, rule, or regulation. 5 U.S.C. § 7701(a); Prewitt v.
Merit Sys. Prot. Bd., 133 F.3d 885, 886 (Fed. Cir. 1998).
We find that the Board properly dismissed Mr. Shik’s
appeal for lack of jurisdiction.
    Mr. Shik argues that after his temporary promotion
ended, he continued to perform all of the functions of the
GS-14 position but was compensated at the GS-13 pay
rate.
    This argument, however, runs afoul of the well-
recognized principle that a “federal employee is entitled to
receive only the salary of the position to which he was
appointed, even though he may have performed the duties
of another position or claims that he should have been
placed in a higher grade.” United States v. Testan,
424 U.S. 392, 407 (1976). The Board lacks jurisdiction
over claims that simply allege, without more, that a
federal employee should receive the salary of a position he
is not appointed to because he performed the duties of
that position. See Steel Co. v. Citizens for a Better Env’t,
523 U.S. 83, 89 (1998) (“Dismissal for lack of subject-
4                                              SHIK   v. MSPB



matter jurisdiction because of the inadequacy of the
federal claim is proper only when the claim is ‘so insub-
stantial, implausible, foreclosed by prior decisions of this
Court, or otherwise completely devoid of merit as not to
involve a federal controversy.’” (quoting Oneida Indian
Nation of N.Y. v. Cty. of Oneida, 414 U.S. 661, 666
(1974))). Thus, because Mr. Shik was not permanently
appointed to the GS-14 position and instead only occupied
a GS-13 position, the Board does not have jurisdiction
over this claim.
    To the extent that Mr. Shik’s argument is that the
classification of his GS-13 position is incorrect, “[t]he
board has not been granted appellate jurisdiction over
cases concerning the proper classification of a position,
either by statute or regulation.” Saunders v. Merit Sys.
Prot. Bd., 757 F.2d 1288, 1290 (Fed. Cir. 1985). The
statutory remedy for a person who believes his position
has been classified improperly for pay purposes is to
request that the Office of Personnel Management audit
the position and direct the agency to change the grade of
the position. See 5 U.S.C. § 5112(b).
    Mr. Shik also raised the theory of constructive demo-
tion before the Board, though it is unclear whether he
maintains this argument before this court. In any event,
Mr. Shik’s reliance on this theory is unavailing. “To
establish a constructive demotion claim, the employee
must demonstrate that (i) the employee was reassigned
from a position which, due to the issuance of a new classi-
fication standard or correction of classification error, is
entitled to a higher grade, and (ii) the employee meets the
legal and qualification requirements for promotion to the
higher grade.” Walker v. Dep’t of the Navy, 106 F.3d 1582,
1584 (Fed. Cir. 1997). Mr. Shik makes no such allega-
tions here. Therefore, we find that he has not satisfied
his burden of proving jurisdiction under the theory of
constructive demotion.
SHIK   v. MSPB                                    5



   We have carefully considered Mr. Shik’s remaining
arguments and determined that they lack merit.
                     CONCLUSION
   For the reasons stated above, we affirm.
                     AFFIRMED
                         COSTS
   No costs.